GARRARD, Judge,
dissenting.
I respectfully dissent. It is undisputed that at the time of the collision, Smith was on his way to work at his job at United States Steel. That he was given unlimited use of a city owned vehicle and was on twenty-four hour call by the city is not sufficient in my view to create a genuine issue for the fact finder to determine that he was acting in the service of the city at that point in time. See Perry v. Stitzer Buick, GMC, Inc. (1992) Ind.App., 604 N.E.2d 613, 617. I would affirm the summary judgment.